Citation Nr: 0910839	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for renal cell carcinoma of 
the left kidney with status-post nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1955 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the Veteran's 
application to reopen a claim for service connection for 
renal cell carcinoma, status-post left nephrectomy, due to a 
failure to submit new and material evidence.  The Veteran 
filed a timely Notice of Disagreement (NOD) in September 2005 
and, subsequently, in November 2006, the RO provided a 
Statement of the Case (SOC).  In December 2006, the Veteran 
filed a timely substantive appeal to the Board.   

Notwithstanding the foregoing, the Board finds that, as 
explained in detail below, the Veteran timely appealed the 
RO's 1984 decision denying his original claim for service 
connection for renal cell carcinoma of the left kidney with 
status-post nephrectomy.

The Veteran initially had requested a hearing before the 
Board in Washington, DC, but subsequently withdrew that 
request in writing in August 2008.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In an initial claim for benefits, filed in May 1984, the 
Veteran contended that he had contracted cancer of the left 
kidney, resulting in the surgical removal of the organ, due 
to in-service exposure to Agent Orange.  In a decision dated 
in July 1984, the San Francisco RO denied the Veteran's claim 
for service connection for this disorder, stating that they 
"did not concede that the veteran's carcinoma of the left 
kidney resulted from any Agent Orange exposure [the Veteran] 
may have had while in Vietnam."  In a letter received by the 
San Francisco RO in August 1984, the Veteran wrote that he 
still claimed that he "was exposed to Agent Orange and [the] 
removal of a kidney was due to that exposure which manifested 
years later."  After receipt of this letter, the San 
Francisco RO did not issue an SOC.  Rather, the RO indicated 
that the Veteran would be scheduled for an examination but 
there is no indication in the record that an examination was 
scheduled.

An August 2005 Oakland RO decision denied the Veteran's 
"application to reopen" a claim for service connection for 
renal cell carcinoma, status-post left nephrectomy, due to a 
failure to submit new and material evidence.  After the 
Veteran filed a timely NOD) in September 2005, the RO 
provided an SOC.  

There is a question of whether the Veteran's August 1984 
letter constituted a timely NOD.  The Board notes that 
appellate review will be initiated by an NOD and completed by 
a substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.200 (2008).  In addition, an NOD 
shall be filed within one year from the date of the mailing 
of notice of the result of initial review or determination.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Such 
notice must be in writing and be filed with the activity 
which entered the determination, usually referred to as the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
7105(b)(1); 38 C.F.R. §§ 20.201, 20.300.  An NOD postmarked 
before the expiration of the one-year period will be accepted 
as timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.305.  Further, the NOD may be filed by the claimant, the 
claimant's legal guardian, or such accredited representative, 
attorney, or authorized agent as may be selected by the 
claimant or legal guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. § 20.301.

As to the question of whether the Veteran's August 1984 
letter constituted an NOD, it is pertinent to note that the 
language of 38 C.F.R. § 20.201 properly implements 38 U.S.C. 
§ 7105, and assuming that the [claimant] desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task.  See also Gallegos v. Principi, 16 Vet. App. 
551 (2003) (per curiam).  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  

In this case, the Board finds that the August 1984 letter 
from the Veteran is a valid NOD to the July 1984 rating 
decision denying his initial claim for service connection.  
This statement was submitted to the RO and it expressed that 
the Veteran's continued belief that his left kidney cancer 
was caused by his exposure to Agent Orange.  The Board finds 
that such is a sufficient expression of dissatisfaction with 
the RO's July 1984 decision.  

Even though the August 1984 letter from the Veteran did not 
specifically say, "I want to appeal," the Board finds that it 
is clear that the Veteran was dissatisfied with the RO's 
decision and wanted to appeal said decision.  Liberally 
construing the August 1984 letter, the Board finds that the 
appellant submitted a timely NOD as to the initial claim for 
service connection for renal cell carcinoma, status-post left 
nephrectomy.  Under these circumstances, the RO should treat 
this matter as an original claim for service connection.  In 
other words, the Veteran's claim for service connection for 
cancer of the left kidney with a history of a left 
nephrectomy has been pending since May 1984.  As the August 
2005 RO decision and November 2006 SOC reflects that the 
Veteran was notified he must submit new and material evidence 
to reopen his claim, the claim must be adjudicated on a de 
novo basis after compliance with the duty to notify and 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO must insure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) are fully 
satisfied regarding an original claim for 
entitlement to service connection for 
renal cell carcinoma of the left kidney 
with status-post nephrectomy.

2.  If no additional development is 
required, or when it is completed, the RO 
should readjudicate the Veteran's original 
claim for service connection for renal 
cell carcinoma of the left kidney with 
status-post nephrectomy.  The RO must 
prepare an appropriate supplemental 
statement of the case that reflects its de 
novo adjudication, to include a summary of 
all of the relevant evidence, to include a 
recent VHA opinion, and all of the 
applicable law and regulations, unless the 
matter is resolved by granting the benefit 
sought.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




